Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Amendment No. 1) (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2005 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 000-51294 METAMORPHIX, INC. (Exact name of registrant as specified in its charter) Delaware 52-1923417 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 8000 Virginia Manor Road, Suite 140, Beltsville, Maryland (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 301-617-9080 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No : x Check whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No : x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of October 31, 2006 Common Stock, $.001 par value 21,035,141 Shares Transitional Small Business Disclosure Format (Check one): Yes o No : x Page No. PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Condensed Balance Sheets as of September 30, 2005 and December 31, 2004 5 Consolidated Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2005 and 2004 6 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2005 and 2004 7 Notes to Consolidated Condensed Financial Statements 8 ITEM 2. Management's Discussion and Analysis or Plan of Operation 14 ITEM 3. Controls and Procedures 18 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 6. Exhibits 19 SIGNATURES 20 2 EXPLANATORY NOTE We are filing this Form 10-QSB/A (Amendment No. 1) for the quarterly period ended September 30, 2005 in response to the SECs comments on the filing of our Amendment No. 1 to Form 10-SB which are applicable to this filing. The changes made are reflected in Part I, Note 8 to the Notes to Consolidated Financial Statements under Director and Officer Indemnification; Part II, Item 1 under Legal Proceedings; and Part II, Item 3 under Defaults Upon Senior Securities. INTRODUCTION We are a life science company. We use our two fundamental proprietary technologiesanimal genomics and growth and differentiation factors, or GDFs, to discover, develop and commercialize products that we believe will increase livestock quality and production efficiency, improve companion animal health and potentially treat human muscle degenerative diseases and metabolic disorders. Genomics refers to the sequencing and analysis of the genetic makeup of an organism. Our proprietary animal genomics technologies are intended to provide trait identification and predictive diagnostic tools for producers and breeders of beef and dairy cattle, swine, and poultry. We believe that these tools will enable livestock producers and breeders and feedlot operators to improve substantially their production efficiency and help them meet consumer demand for high quality meat products. We believe that animal genomics also has potential for diagnostic use in companion animals, including dogs, cats and horses, to detect disease predisposition, and behavioral and performance traits. Commercialization of these diagnostic products for livestock production and animal health does not require FDA approval. Our near-term products are tools that do not involve any animal pharmaceutical drugs or genetic altering of the animal. We have established several relationships through which we expect to commercialize our animal genomics technology. We have exclusive development and marketing agreements with Cargill Incorporated, or Cargill, the worlds second largest beef processor and feedlot operator, and the Monsanto Company, or Monsanto, the worlds second largest swine breeder. We describe these agreements in more detail under Licenses, Acquisitions, and Collaborative Agreements. We also have agreements to provide DNA testing services for the American Kennel Club, the worlds largest canine registry, United Kennel Club, American Angus Association, the worlds largest beef cattle registry, Red Angus Association, American Limousin Association, and American Bucking Bull Association. GDFs are proteins that bind to receptors on the cell surface, with the primary result of activating cellular proliferation and/or differentiation. Our GDF development activities are focused on GDF-8, also known as Myostatin, a naturally occurring protein that acts to limit skeletal muscle development. Myostatin is one of eight GDFs to which we have exclusive rights for use in animals. We believe the inhibition of Myostatin has use in the livestock industry to facilitate the production of beef cattle, swine and poultry with more meat and less waste. We also believe that Myostatin can potentially be used in humans to treat muscle degenerative diseases, including muscular dystrophy, muscle wasting (Cachexia), age-related muscle loss (Sarcopenia), Lou Gehrigs disease (ALS), and metabolic disorders, such as Type II Diabetes and obesity. We have entered into relationships to commercialize both agricultural and human therapeutic applications of our GDF technology. We have entered into collaborative agreements with the top two chicken producer-processors in the United States, and have formed a joint venture with Willmar Poultry Company, Inc., or Willmar, the worlds largest supplier of day old poults, for the development of Myostatin applications in turkeys. We have granted an exclusive license to Wyeth for the GDF technology including Myostatin, under which Wyeth has completed Phase II clinical trials to evaluate a Myostatin-based product as a therapeutic for forms of muscular dystrophy. 3 We were incorporated as a Delaware corporation in September 1994. Between incorporation and 1997, our activities consisted of research performed by Dr. Se-Jin Lee at his laboratory at The Johns Hopkins University School of Medicine to focus on the discovery, characterization, development and commercialization of GDFs. Dr. Lees research was funded by Genetics Institute, Inc., or GI, a wholly-owned subsidiary of American Home Products Corporation (now Wyeth). After Dr. Lee published a paper on Myostatin in 1997, we began to explore business opportunities to use the Myostatin technology for human and agricultural applications. In 1999, we licensed to Wyeth human therapeutic applications of our GDF technology in exchange for which we acquired Wyeths equity interest in us and the right to receive, milestone and royalty payments. Between 2000 and 2002, we granted options to license our Myostatin technology to the top two U.S. chicken producers and entered into a joint venture with a leading supplier of turkeys to commercialize Myostatin in the North American chicken and turkey markets. Our business activities in the area of animal genomics commenced in February 2002, when we acquired some of the animal-related assets of the Celera Genomics Group of Applera Corporation, or Celera, and licensed Celeras chicken, swine and cattle genome databases for agricultural use within specified fields. In May 2002, we entered into our joint development and marketing agreement with Cargill Incorporated and in June 2004, we entered into our Swine Improvement Agreement with Monsanto. Our principal executive office is located at 8000 Virginia Manor Road, Suite 140, Beltsville, Maryland 20705, and our telephone number at that address is (301) 617-9080. We have a corporate internet website at http://www.metamorphixinc.com . The reference to this website address does not constitute incorporation by reference of the information contained therein. FORWARD LOOKING STATEMENTS Statements in this Form 10-QSB/A (Amendment No. 1) that are not descriptions of historical facts are forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward looking terminology such as may, expects, believes, anticipates, intends, estimates, projects, or similar terms, variations of such terms or the negative of such terms. Forward-looking statements are based on managements current expectations. Actual results could differ materially from those currently anticipated due to a number of factors, including those set forth under Description of Business.
